Case: 16-60551      Document: 00514421765         Page: 1    Date Filed: 04/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                      No. 16-60551
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 9, 2018

EDGAR VASQUEZ,                                                          Lyle W. Cayce
                                                                             Clerk
              Petitioner

v.

UNITED STATES PAROLE COMMISSION,

              Respondent


                       Appeal from the Determination of the
                        United States Parole Commission
                            USPC No. 18 USC 4106A


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:*
       In 2012, a court in Mexico convicted Edgar Vasquez of aggravated kid-
napping—with an enhancement for carrying out the crime with violence—and
imposed a 20-year sentence. Vasquez was later transferred to the United
States under a treaty. See Treaty on the Execution of Penal Sentences, U.S.-
Mex., Nov. 25, 1976, 28 U.S.T. 7399 (entered into force Nov. 30, 1977). The U.S.
Parole Commission then calculated Vasquez’s release date and supervised-re-
lease conditions as if Vasquez had been convicted of federal kidnapping in a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60551    Document: 00514421765    Page: 2   Date Filed: 04/09/2018



                                No. 16-60551
United States district court. See 18 U.S.C. §§ 1201, 4106A. This appeal raises
a single issue: whether the Parole Commission plainly erred by employing a
two-level, dangerous-weapon enhancement to calculate Vasquez’s advisory
guidelines range. See U.S.S.G. § 2A4.1(b)(3) (2014). Viewing the entire record,
and with the benefit of oral argument, we are not persuaded that the Parole
Commission committed “clear or obvious” error. Molina-Martinez v. United
States, 136 S. Ct. 1338, 1343 (2016). We therefore AFFIRM.




                                      2